NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUGLAS WAYNE DERELLO, Jr., AKA                 No. 21-15243
Douglas Wayne Derello,
                                                D.C. No. 2:18-cv-03575-MTL-JFM
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

SANCHEZ, AKA Felicia Sanchez, Sgt.;
HARRIS, AKA Nathaniel Harris, Sgt.;
UNKNOWN PARTY, named as John Doe
(DW), Deputy Warden, SMI #1; JACKSON,
named as CO II Jackson; T. LEWIS, #12271,
Correctional Officer; IGWE, AKA Dorothy
Igwe, Nurse Practitioner at South Unit;
named as Dorothy Igwe,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arizona state prisoner Douglas Wayne Derello appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation and deliberate indifference to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment to defendant Igwe

because Derello failed to raise a genuine dispute of material fact as to whether

Igwe was deliberately indifferent to Derello’s gout. See id. at 1060-61 (deliberate

indifference is a high legal standard requiring a defendant be aware of and

disregard an excessive risk to an inmate’s health).

      The district court properly granted summary judgment to defendant Harris

because Derello failed to raise a genuine dispute of material fact as to whether

Harris retaliated against Derello. See Rhodes v. Robinson, 408 F.3d 559, 567-68

(9th Cir. 2005) (elements of a retaliation claim in the prison context).

      AFFIRMED.




                                          2                                   21-15243